Exhibit C NOTICE OF WITHDRAWAL Instructions If you previously elected to accept the Offer dated July 17, 2008 made by National Lampoon, Inc. and would like to change your election and withdraw the tender of your Warrants, you must complete and sign this Notice of Withdrawal and return it to National Lampoon, Inc. before 9:00 p.m. Pacific Time on August 6, 2008 unless the Offer is extended. Once the notice is signed and complete, please return it to National Lampoon, Inc. by U.S. Mail or Courier at the following address: Via Mail or Courier National
